DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Cross Reference to Related Applications
2.	This application is the United States national phase of International Application No. PCT/CN2018/119848 filed on 12/07/2018, and claims priority to Chinese Patent Application No. 201810333791.8 filed on 04/13/2018, the disclosures of which are incorporated by reference in their entirety.

                                                              Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.



  Claims status
5.	This office action is a response to an application filed on 10/13/2020 in which claims 1-6 and 12-23 are pending for examination.
Based on the Preliminary Amendment filed on 10/13/2020, the listing of claims replace all prior versions, and listings, of claims in the application.

                                           Information Disclosure Statement
6.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 01/07/2021 and 05/18/2021.

                                                            Drawings
7.	The Examiner contends that the drawings submitted on 10/13/2020 are acceptable for examination proceedings.

        Claim Objections (minor informalities)
8.	Claims 12, 13, 18 and 23 are objected to because of the following informalities:
	Regarding claim 12, the claim recites “A non-transitory readable storage medium storing computer instructions which, executed by a processor implements the wireless networking method for an air conditioning system according to claim 1”.
For clarity and consistency, it is suggested to incorporate steps/processes of method recited in claim 1 into claim 12.

Regarding claim 13, the claim recites “A wireless networking apparatus…………………to perform the wireless networking method for an air conditioning system according to claim 1 based on instructions stored in the memory”.
For clarity and consistency, it is suggested to incorporate steps/processes of method recited in claim 1 into claim 13.

Regarding claim 18, the claim recites “A non-transitory computer readable storage medium storing computer instructions which, when executed by a processor, implements the wireless networking method for an air conditioning system according to claims 6”.
For clarity and consistency, it is suggested to incorporate steps/processes of method recited in claim 6 into claim 18.

Regarding claim 23, the claim recites “A wireless networking apparatus……………………….to perform the wireless networking method for an air conditioning system according to claim 6 based on instructions stored in the memory”.
For clarity and consistency, it is suggested to incorporate steps/processes of method recited in claim 6 into claim 23.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the claim recites “A wireless networking method for an air conditioning system, comprising: 
reading, by a device to be networked, a punched card to obtain first identification information of the outdoor unit represented by a punched card code on the punched card………………………………………,
wherein the second identification is identification information of the outdoor unit represented by a punched card code on a punched card and obtained by the outdoor unit reading the punched card” in line 3-4 and 13. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “a punched card code” and “a punched card” in line 13 are referring back to “a punched card” and “a punched code” of line 3-4.
For the purpose of examination, the examiner will interpret as best understood.
If applicant is of the opinion that “a punched card code” and “a punched card” in line 13 are not referring back to “a punched card” and “a punched code” of line 3-4, further clarification is requested to understand what applicant is trying to accomplish and it is suggested to fix the antecedent basis issues.
Appropriate corrections are required. For the purpose of examinations, the examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
12.	Claims 1, 3, 6, 12, 15, 13, 18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Qingdao Haier Air Conditioning Electric Co Ltd (CN105091198A, machine translation), hereinafter “CN’198” in view of Cholas et al. (US 2016/0381613 A1), hereinafter “Cholas”.
Regarding claim 1, CN’198 discloses a wireless networking method for an air conditioning system (page 1, a method and a device for realizing networking for wireless communication of indoor and outdoor units of an air conditioner) , comprising:
reading (page 2, setting up the wireless network), by an outdoor unit of the air conditioning system (page 2 , off-premises station);
acquiring (page 2, allocating identical group number in advance), by the outdoor unit (page 2 , off-premises station), a connection request to connect to a wireless local area network (LAN) of the outdoor unit (page 2, in advance for described off-premises station), which is sent by a device to be networked (page 2, with the indoor set that this off-premises station is positioned at same unit); 
obtaining (page 2, receive the networking request that indoor set sends), by the outdoor unit (page 2 , off-premises station), second identification information (page 2, group number of described indoor set) contained in the connection request according to the connection request (page 2, carrying in described networking request is the group number of described indoor set distribution in advance), wherein the device to be networked obtains the second identification information via the punched card (page 2, judging that whether the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station); and 
connecting, by the outdoor unit (page 2 , off-premises station), the device to be networked to the wireless LAN (page 2, respond the networking request of this indoor set, add described wireless network to make described indoor set) if it is verified that the second identification information matches with the first identification information (page 2, when the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station).
While CN’198 implicitly refers to reading, by an outdoor unit of the air conditioning system, a punched card to obtain first identification information of the outdoor unit represented by a punched card code on the punched card (page 2, set up the wireless network of off-premises station, wherein, allocate identical group number in advance for described off-premises station with the indoor set that this off-premises station is positioned at same unit), Cholas from the same or similar field of endeavor explicitly discloses reading, by an outdoor unit (Figs. 3A, 6, 10, paragraphs [0058], [0084], [0100], [0135], preprogrammed prior to being powered on at said customer premise to act as an access point), a punched card (Fig. 6, paragraphs [0084], [0135], memory includes assembly of modules and data/information; hardcoding of an initial SSID in a device) to obtain first identification information of the outdoor unit (Figs. 3A, 6, 10, paragraphs [0058], [0084], [0100], [0135], once a device were powered on, would seek out the hard coded SSID) represented by a punched card code on the punched card (Figs. 3A, 6, 10, paragraphs [0058], [0084], [0100], [0135], configuration network SSID=0000000000000000000000000000000B as indicated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “reading, by an outdoor unit of the air conditioning system, a punched card to obtain first identification information of the outdoor unit represented by a punched card code on the punched card” as taught by Cholas, in the system of CN’198, so that it would provide deploying and configuring WiFi capable devices to automatically configure at a customer premise via WiFi signaling without having to know an SSID of a customer's home network which provides access to personal data stored on devices attached to the customer's home network (Cholas, paragraph [0005]).

Regarding claim 3, CN’198 discloses before reading the punched card by the outdoor unit of the air conditioning system: obtaining, by the outdoor unit, a plurality of blank cards corresponding to target devices one-to-one, the target devices comprising the outdoor unit and the device to be networked (page 2, receiving the networking request that indoor set sends, wherein, carrying in described networking request is the group number of described indoor set distribution in advance); and 
punching, by the outdoor unit, the plurality of the blank cards according to the first identification information of the outdoor unit to generate a plurality of punched cards with the same punched card code, wherein the punched card code is used to represent the first identification information (page 2, when the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station, respond the networking request of this indoor set, add described wireless network to make described indoor set).

Regarding claim 6, CN’198 discloses a wireless networking method for an air conditioning system (page 1, a method and a device for realizing networking for wireless communication of indoor and outdoor units of an air conditioner) , comprising:
reading (page 2, setting up the wireless network), by a device to be networked of the air conditioning system (page 2 , indoor set of the off-premises station);
sending (page 2, allocating identical group number in advance), by the device to be networked (page 2 , indoor set of the off-premises station), a connection request (page 2, networking request) to connect to a wireless LAN of an outdoor unit of the air conditioning system (page 2 , off-premises station) according to the first identification information (page 2, group number of described off-premises station), wherein the connection request (page 2, networking request) is used to request to connect to the wireless LAN of the outdoor unit (page 2 , off-premises station), the connection request containing the first identification information (page 2, group number of described off-premises station); 
if the outdoor unit (page 2 , off-premises station) verifies that the first identification information matches (page 2, when the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station)  with second identification information (page 2, group number of the indoor set), connecting the device to be networked to the wireless LAN (page 2, respond the networking request of this indoor set, add described wireless network to make described indoor set).
While CN’198 implicitly refers “reading, by a device to be networked, a punched card to obtain first identification information of the outdoor unit represented by a punched card code on the punched card” (page 2, set up the wireless network of off-premises station, wherein, allocate identical group number in advance for described off-premises station with the indoor set that this off-premises station is positioned at same unit), Cholas from the same or similar field of endeavor explicitly discloses reading, by a device to be networked (Figs. 3A, 6, 10, paragraphs [0058], [0084], [0100], [0135], preprogrammed prior to being powered on at said customer premise to act as an access point), a punched card (Fig. 6, paragraphs [0084], [0135], memory includes assembly of modules and data/information; hardcoding of an initial SSID in a device) to obtain first identification information represented by a punched card code on the punched card (Figs. 3A, 6, 10, paragraphs [0058], [0084], [0100], [0135], configuration network SSID=0000000000000000000000000000000B as indicated), wherein the second identification information is identification information of the outdoor unit represented by a punched card code on a punched card and obtained by the outdoor unit reading the (Figs. 3A, 6, 10, paragraphs [0058], [0084], [0100], [0135], once a device were powered on, the would seek out the hard coded SSID and it would eliminate the need to the user to perform manual operations to configure the device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “reading, by a device to be networked, a punched card to obtain first identification information of the outdoor unit represented by a punched card code on the punched card, wherein the second identification information is identification information of the outdoor unit represented by a punched card code on a punched card and obtained by the outdoor unit reading the punched card” as taught by Cholas, in the system of CN’198, so that it would provide deploying and configuring WiFi capable devices to automatically configure at a customer premise via WiFi signaling without having to know an SSID of a customer's home network which provides access to personal data stored on devices attached to the customer's home network (Cholas, paragraph [0005]).

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

13.	Claims 2, 4, 5, 14, 16, 17, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Qingdao Haier Air Conditioning Electric Co Ltd (CN105091198A, machine translation), hereinafter “CN’198” in view of Cholas et al. (US 2016/0381613 A1), hereinafter “Cholas” in view of Hietalahti et al. (US 2005/0147073 A1), hereinafter “Hietalahti”.
Regarding claim 2, CN’198 in view of Cholas disclose the method according to claim 1.
Neither CN’198 nor Cholas explicitly discloses “after reading the punched card by the outdoor unit of the air conditioning system: generating, by the outdoor unit, the wireless LAN corresponding to the first identification information according to the first identification information”.
However, Hietalahti from the same or similar field of endeavor discloses after reading the punched card by the outdoor unit of the air conditioning system (paragraphs [0006], [0027], several times per second by broadcasting beacon frames that carry the ESS name, i.e. the SSID): generating, by the outdoor unit, the wireless LAN corresponding to the first identification information according to the first identification information (paragraphs [0006], [0027], flags/probe indicators to be set automatically by the WLAN terminal by monitoring beacons to learn which SSIDs are broadcast and to then set the flag/probe indicator so as to keep the WLAN terminal from probing for the SSIDs included in the beacon messages).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “after reading the punched card by the outdoor unit of the air conditioning system: generating, by the outdoor unit, the wireless LAN corresponding to the first identification information according to the first identification information” as taught by Hietalahti, in the combined system of CN’198 and Cholas, so that it would avoid sending a probe message for each SSID on a preferred SSID list in order to indicate the availability of WLAN services (Hietalahti, paragraph [0012]).

Regarding claim 4, CN’198 in view of Cholas disclose the method according to claim 1.
Neither CN’198 nor Cholas explicitly discloses “connecting, by the outdoor unit, the device to be networked to the wireless LAN if it is verified that the second identification information matches with the first identification information comprises: connecting, by the outdoor unit, the device to be networked to the wireless LAN if it is verified that the second identification information is the same as the first identification information”.
However, Hietalahti from the same or similar field of endeavor discloses connecting, by the outdoor unit (paragraphs [0004], [0006], [0007], attempting to connect to a given WLAN must use the same SSID for the given WLAN), the device to be networked to the wireless LAN if it is verified that the second identification information matches with the first identification information comprises: 
connecting, by the outdoor unit (paragraphs [0004], [0006], [0007], once the station locates an appropriately-named access point, it can send an associate request frame containing the desired SSID), the device to be networked to the wireless LAN if it is verified that the second identification information is the same as the first identification information (paragraphs [0004], [0006], [0007], wireless devices thus use the SSID to establish and maintain connectivity. As part of an association process, a wireless network interface card (NIC) for a station of a WLAN must have the same SSID as the (one or more) access point(s) for the WLAN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “connecting, by the outdoor unit, the device to be networked to the wireless LAN if it is verified that the second identification information matches with the first identification information comprises: connecting, by the outdoor unit, the device to be networked to the wireless LAN if it is verified that the second identification information is the same as the first identification information” as taught by Hietalahti, in the combined system of CN’198 and Cholas, so that it would avoid sending a probe message for each SSID on a preferred SSID list in order to indicate the availability of WLAN services (Hietalahti, paragraph [0012]).

Regarding claim 5, CN’198 discloses the device to be networked comprises a plurality of sub-devices, and connecting, by the outdoor unit, the device to be networked 
sequentially determining, by the outdoor unit, whether the second identification information of the plurality of sub-devices is the same as the first identification information; and sequentially connecting the plurality of sub-devices to the wireless LAN if it is verified that the second identification information of the plurality of sub-devices is the same as the first identification information (page 2, set up the wireless network of off-premises station, wherein, allocate identical group number in advance for described off-premises station with the indoor set that this off-premises station is positioned at same unit; Receive the networking request that indoor set sends, wherein, carrying in described networking request is the group number of described indoor set distribution in advance; Judge that whether the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station; When the group number of the indoor set carried in described networking request is consistent with the group number of described off-premises station, respond the networking request of this indoor set, add described wireless network to make described indoor set ).

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/SITHU KO/           Primary Examiner, Art Unit 2414